EXHIBIT 10.5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOURTH AMENDMENT TO THE

CONTRACT RESEARCH AGREEMENT

This FOURTH AMENDMENT TO THE CONTRACT RESEARCH AGREEMENT (the “Amendment”) is
made and entered into by and between AGRIGENETICS, INC., a Delaware corporation
having its principal place of business at 9330 Zionsville Road, Indianapolis,
Indiana 46268 (“Agrigenetics”) and EXELIXIS PLANT SCIENCES, INC., a Delaware
corporation having its principal place of business at 16160 SW Upper Boones
Ferry Road, Portland, Oregon 97224 (“EPS”). Agrigenetics and EPS are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

A. Agrigenetics, Mycogen Corporation, EPS and Exelixis, Inc. (“Exelixis”) are
parties to a Contract Research Agreement effective as of September 4, 2007, as
amended by the First Amendment effective as of January 1, 2008, the Second
Amendment effective as of October 27, 2008 and the Third Amendment effective as
of July 1, 2009 (the “Agreement”), under which Agrigenetics engaged EPS to
conduct certain research pursuant to a Research Plan.

B. Agrigenetics and EPS desire to amend the Agreement in accordance with
Section 14.10 of the Agreement to expand the Research Budget to include funding
by Agrigenetics for [ * ].

NOW, THEREFORE, the Parties agree as follows:

 

1. FOURTH AMENDMENT OF THE AGREEMENT

The parties hereby agree to amend the terms of the Agreement as provided below,
effective as of July 1, 2009 (the “Fourth Amendment Effective Date”). Where the
Agreement is not explicitly amended, the terms of the Agreement will remain in
force. Capitalized terms used in this Amendment that are not otherwise defined
herein shall have the same meanings as such terms are given in the Agreement.

 

  1.1 Section 2.7 is amended by adding the following sentence to the end of such
section:

“As of the Fourth Amendment Effective Date, EPS is performing Innovation Program
No. 1 and has received approval to perform Innovation Program No. 2. The Parties
hereby agree that [ * ]. As such, the rights and obligations of the Parties that
pertain to Key Personnel, including without limitation the rights and
obligations set forth in Article 8 of this Agreement, shall apply to such
individuals.”



--------------------------------------------------------------------------------

  1.2 Section 8.9 is added to the Agreement to read in its entirety as follows:

“8.9 [ * ]:

Pursuant to the FOURTH AMENDMENT TO THE CONTRACT RESEARCH AGREEMENT EFFECTIVE AS
OF JULY 1, 2009 (the “Fourth Amendment”), EPS agrees to hire [ * ]. The attached
Exhibit 2B provides a description of the [ * ]. The Parties hereby agree that [
* ]. As such, the rights and obligations of the Parties that pertain to Key
Personnel, including without limitation the rights and obligations set forth in
Article 8 of this Agreement, shall apply to such individuals. While Agrigenetics
desires EPS to [ * ], EPS may hire people for such positions in its discretion
based on program needs as long as [ * ]. [ * ] as is specified below in
Section 6.2(a), as amended by the Fourth Amendment. Agrigenetics acknowledges
that EPS is currently in active discussions regarding [ * ] and the Parties
agree that neither EPS or Agrigenetics will [ * ] while such [ * ] discussions
are ongoing. However, should such [ * ] discussions cease, EPS may immediately [
* ]. In the event that [ * ], EPS shall have no obligation to [ * ].”

 

  1.3 Section 6.2(a)(i)(3) is amended by adding the following sentence:

“Pursuant to the Second Amendment to this Agreement, Agrigenetics shall pay EPS
[ * ] on or before [ * ]. Agrigenetics shall make an additional payment of [ * ]
to EPS within [ * ] of receipt of an invoice from EPS with respect to the [ * ].
Agrigenetics shall pay EPS [ * ] on or before each of [ * ].”

 

  1.4 Section 6.2(a)(i)(4) is replaced in its entirety with the following:

“(4) the Estimated Annual FTE Payment for the fourth Contract Year shall be [ *
] for the approximately [ * ] FTEs engaged in the Research Program; and”

 

  1.5 Section 6.2(a)(i)(5) is replaced in its entirety with the following:

“(5) the Estimated Annual FTE Payment for the fifth Contract Year shall be [ * ]
for the approximately [ * ] FTEs engaged in the Research Program.”

 

2. MISCELLANEOUS

 

  2.1 Full Force and Effect. This Amendment amends the terms of the Agreement
and is deemed incorporated into the Agreement. The provisions of the Agreement,
as amended by this Amendment, remain in full force and effect.

 

2.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  2.2 Entire Agreement. The Transactional Agreements, including the Agreement as
amended by this Amendment, set forth the entire understanding of the parties
hereto relating to the subject matter thereof and supersede all prior agreements
and understandings among or between any of the parties hereto relating to the
subject matter thereof.

 

  2.3 Counterparts. This Amendment may be executed in two (2) counterparts, each
of which shall constitute an original and both of which, when taken together,
shall constitute one agreement. The exchange of a fully executed Amendment (in
counterparts or otherwise) by electronic transmission, including by email, or
facsimile shall be sufficient to bind the Parties to the terms and conditions of
this Amendment.

[Signature page follows]

 

3.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agrigenetics and EPS have executed this Amendment by their
respective duly authorized representatives as of the Fourth Amendment Effective
Date.

 

AGRIGENETICS, INC.     EXELIXIS PLANT SCIENCES, INC. By:   /s/ Daniel R. Kittle
    By:   /s/ George Scangos   Daniel R. Kittle, Ph.D.     Name:   George
Scangos   Vice President     Title:   President and         Chief Executive
Officer

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit 2B

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.